MEMORANDUM OPINION AND ORDER TO DISMISS
BUSSEY, Presiding Judge:
This is an attempt to appeal from a conviction for the crime of Robbery with a Dangerous Weapon, in which plaintiff in error, Jimmy Lee Christian, was found guilty and sentenced in the District Court of Bryan County, Oklahoma, to serve ten (10) years in the state penitentiary. After reviewing the purported Transcript of the Record, we failed to find the copy of the judgment and sentence entered by the District Court. This Court has long held that where the Transcript fails to contain the final judgment sought to be reversed, the Court of Criminal Appeals has no jurisdiction to consider the appeal. See Murray v. State, Okl.Cr., 448 P.2d 473; Sprouse v. State, Okl.Cr., 432 P.2d 664; Stanton v. State, 23 Okl.Cr. 193, 213 P. 914, and cases cited.
It is therefore the order of the Court that the attempted appeal herein shall be dismissed.
SIMMS, J., concurs.
BRETT, J., not participating.